  8:19-cv-00521-RGK-PRSE Doc # 9 Filed: 08/24/20 Page 1 of 1 - Page ID # 116




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

BRYANT A. GARDNER,

                  Plaintiff,                             8:19CV521

      vs.
                                                           ORDER
JAMES R. COE, Nebraska Workers
Compensation Administrative Law
Judge, Official capacity; TIMOTHY E.
CLARKE, Attorney, Baylor, Evnen.
LLC., Individual capacity; RICHARD
RENSCH LAW, Attorney/Trustee,
Individual capacity; and PATRICK E.
MCNAMARA, attorney, Individual
capacity;

                  Defendants.


       The clerk’s office received an email from the plaintiff on August 21, 2020,
containing a notice of appeal of the court’s July 22, 2020 Memorandum and Order
(filing 7) and Judgment (filing 8). I will direct the Clerk to file it and proceed
accordingly. IT IS SO ORDERED.

      Dated this 24th day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
